Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

CJN Enterprises, Inc.,
(NPI: 1598933681; PTAN: 67-3126),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-409
Decision No. CR3659
Date: February 20, 2015
DECISION

Petitioner, CJN Enterprises, Inc.,' a home health agency, appeals a reconsideration
decision, dated October 17, 2013, upholding the revocation of Petitioner’s Medicare
enrollment and billing privileges. The undisputed evidence establishes that Petitioner
was not in compliance with Medicare program requirements for home health care
certification. Consequently, I find the Centers for Medicare & Medicaid Services (CMS)
ad a legitimate basis to revoke Petitioner’s Medicare enrollment and billing privileges
and impose a three-year re-enrollment bar.

Background

Petitioner is a home health agency located in Houston, Texas. CMS Exhibit (Ex.) 1. By
letter dated June 24, 2013, Palmetto GBA (Palmetto) notified Petitioner that it was
revoking Petitioner’s provider transaction access number (PTAN) and terminating
Petitioner’s provider agreement. CMS Ex. 3. Palmetto stated it was taking this action
under 42 C.F.R. § 424.535(a)(1), which provides CMS with the authority to revoke
billing privileges and any corresponding provider or supplier agreement for
noncompliance with enrollment requirements. Palmetto noted that the form CMS 855A

' Petitioner conducted its business as “CJ Home Health Services.” CMS Ex. 2, at 1.
enrollment application (CMS 855A) for home health agencies contains a certification
statement requiring the appropriate agency official to certify:

I agree to abide by the Medicare laws, regulations and program...
instructions that apply to this provider. The Medicare laws, regulations,
and program instructions are available through the Medicare contractor. I
understand that payment of a claim . . . by Medicare is conditioned upon
the claim and the underlying transaction complying with such laws,
regulations, and program instructions . . . and on the provider’s compliance
with all applicable conditions of participation in Medicare.

CMS Ex. 3, at 1. Palmetto determined that Petitioner failed to abide by Medicare laws,
regulations, and program instructions when it:

... failed to obtain a valid order from a physician when it submitted claims
using [Dr. B.I.’s] NPI [national provider identifier] for Medicare patients
from November 1, 2009 through October 21, 2012. [Dr. B.I.] signed an
attestation indicating that she has neither provided any Part B services to or
referred these beneficiaries for home health services provided by CIN
Enterprises Inc. In addition, a review of the eight sets of records delivered
by CJN showed some of the records just listed [Dr. B.I.] as the patient’s
physician and included what was purported to be her signature. Some of
the records included [Dr. B.I.] with [Dr. P.O.], while another set included
her with [Dr. T.S.]. However one set of the records showed [Dr. B.1.] along
with [Dr. J.P.], [Dr. J.G.], [Dr. S.Z.], and [Dr. T.L.]. While another set of
records only showed [Dr. T.L.], with no mention at all of [Dr. B.1.].

CMS Ex. 3, at 1. Palmetto gave Petitioner the opportunity both to file a corrective action
plan (CAP) and to request reconsideration. CMS Ex. 3, at 1-2. Petitioner requested
reconsideration on August 20, 2013.7 CMS Ex. 2. In its reconsideration request,
Petitioner asserted that Palmetto’s Notice was vague and did not reference the
beneficiaries by name. However, Petitioner “assume[d]” they were the beneficiary
claims Petitioner had previously provided to HI, the CMS entity which apparently
requested the information. Petitioner noted that it had not been provided a copy of

Dr. B.I.’s statement. Petitioner stated that Dr. B.I. did refer and provide services to three
of the beneficiaries in question. Petitioner also noted that according to Petitioner’s

> T refer to some individuals by their initials.

> The reconsideration decision in this case explains that Petitioner submitted a CAP to
Palmetto on July 18, 2013 and provides reasons for rejecting it. I do not have authority to
review those reasons.
owner, Obinna Ujari (whose affidavit Petitioner attached), Dr. B.I. provided services to
over 80 patients she had referred to Petitioner since 2008. CMS Ex. 2, at 1-3.

On October 17, 2013, CMS’s Center for Program Integrity (CPI) issued a decision in
response to Petitioner’s reconsideration request. CPI stated that it had reviewed the
evidence and determined that Petitioner did not abide by Medicare law, regulations, and
program instructions in submitting claims for Medicare beneficiaries without a valid
certification or plan of care. Specifically, Petitioner failed to obtain a valid order from a
physician when submitting claims using Dr. B.I.’s NPI for Medicare beneficiaries.
CMS Ex. 1, at 2-3.

Petitioner filed a timely request for an administrative law judge hearing. The case was
assigned to me for hearing and decision. I ordered the parties to file pre-hearing
exchanges including all of their arguments and evidence. CMS filed a motion for
summary judgment (CMS Br.), accompanied by 19 exhibits.’ Petitioner did not file a
responsive brief or any exhibits by the deadline I ordered. I ordered Petitioner to show
good cause for its omission, and then I granted its request for an extension. Petitioner
eventually filed 11 exhibits, P. Exs. 1-11, including the affidavit of Petitioner’s owner,
Obinna Ujari (P. Ex. 1), and the affidavit of Helen Ujari, R.N., a quality assurance nurse
for Petitioner responsible for auditing Petitioner’s clinical records. (P. Ex. 11).

My pre-hearing order advised the parties that they must submit written direct testimony
for each proposed witness and that an in-person hearing is only necessary when the
opposing party affirmatively requests an opportunity to cross-examine a witness.
Pre-Hearing and Acknowledgment Order (Order) §§j 8, 9; see Vandalia Park, DAB No.
1940 (2004); Pacific Regency Arvin, DAB No. 1823, at 8 (2002) (holding that the use of
written direct testimony for witnesses is permissible so long as the opposing party has the
opportunity to cross-examine those witnesses). Considering neither party requested the
opportunity to cross-examine any witnesses, | find that an in-person hearing in this case
is unnecessary and issue this decision on the full merits of the written record. Order

q9 10, 11.

Issue

Whether CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment
and billing privileges.

4 CMS Ex. 9 consists of CMS Ex. 9 and 9.1; CMS Ex. 13 consists of CMS Ex. 13 and
13.1; and CMS Ex. 16 consists of CMS Ex. 16, 16.1, and 16-2.
Findings of Fact and Conclusions of Law

I. CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment and
billing privileges because Petitioner filed Medicare reimbursement claims
containing improper physician certifications for at least four beneficiaries.

CMS’s authority to revoke a provider or supplier’s enrollment and billing privileges is
codified at 42 C.F.R. § 424.535. The pertinent subsection of the regulation states:

(a) Reasons for revocation. CMS may revoke a currently enrolled
provider or supplier’s Medicare billing privileges and any corresponding
provider agreement or supplier agreement for the following reasons:

(1) Noncompliance. The provider or supplier is determined not to
be in compliance with the enrollment requirements described in this
section, or in the enrollment application applicable for its provider
or supplier type....

The Medicare statute defines “home health services” as “items and services furnished to
an individual, who is under the care of a physician . . . under a plan (for furnishing such
items and services to such individual) established and periodically reviewed by a
physician...” 42 U.S.C. § 1395x(m). Home health services are covered by Medicare
only if “a physician . . . certifies... that .. . home health services . . . are or were
required because the individual is or was confined to his home . . . and needs or needed
skilled nursing care... .” 42 U.S.C. § 1395f(a)(2)(C); 42 U.S.C. § 1395n(a)(2)(A).
Thus, a home health agency may receive Medicare payment for home health services for
individuals only after the home health agency has obtained a valid certification from a
physician that the individual is homebound and requires home health services. Home
ealth services must be furnished while the individual is under the care of a physician,
and a physician must establish and periodically review a plan of care for furnishing the
services. 42 C.F.R. § 424.22(a)(1)(iii), (iv). Also, the certifying physician is required to
now the Medicare beneficiary’s medical status, and therefore there must be a face-to-
face encounter with the individual. 42 C.F.R. § 424.22(a); Medicare Benefit Policy
Manual; CMS Pub. 100-102, Ch. 7 (Home Health Services), § 30.5.1.1. The face-to face
encounter must be “related to the primary reason the patient requires home health
services....” 42 C.F.R. § 424.22(a)(1)(v).

To enroll in Medicare, a home health agency must complete an enrollment application,
the CMS 855A. The CMS 855A requires a home health agency to have its authorized
official sign a statement acknowledging that its signature binds the provider to the laws,
regulations and program instructions of the Medicare program and to acknowledge that
the petitioner will not knowingly submit false claims or submit claims with deliberate
ignorance or reckless disregard for their truth or falsity. See CMS Ex. 16, at 32-35
(CMS 855A signed by Petitioner’s authorized official in 2005).

CMS argues that Petitioner submitted Medicare claims lacking the requisite valid
physician certification from a physician involved in the care, treatment, or monitoring of
the beneficiaries, and doing so constituted noncompliance. CMS Br. at 1-2. CMS
submitted evidence to that effect (CMS Exs. 4-16, 18, 19; see CMS Br. at 7-11).

Petitioner’s owner, Obinna Ujari, testified that of the eight beneficiaries CMS cited, and
for whom Petitioner claimed payment, Dr. B.I. actually treated only four of them. P. Ex.
1. Petitioner’s nurse auditor, Helen Ujari, testified that four of the beneficiaries “were
seen by a different doctor.” P. Ex. 11. Combined, I find their testimony establishes that,
for at least four Medicare beneficiaries for whom Petitioner claimed payment, Dr. B.I.
was not the treating physician or involved in their care or monitoring and thus Dr. B.I.
could not be the certifying physician. It is unnecessary for me to find that Petitioner
improperly claimed payment for other beneficiaries to uphold the revocation.

2. Petitioner may not avoid revocation by assigning blame to a third party biller
for its improper certifications to CMS’s contractor.

Obinna Ujari and Helen Ujari both testified that Dr. B.I. was not the treating physician
for at least four beneficiaries (Obinna Ujari testifying that Dr. B.I. only treated four of the
beneficiaries and Helen Ujari testifying that four beneficiaries for whom Petitioner
claimed payment were actually seen by a physician other than Dr. B.I., identifying those
beneficiaries as B.W., C.H., H.N. and J.L.). P. Exs. 1, 11; CMS Ex. 6 (Home Health
Certification and Treatment Plan for C.H.); CMS Ex. 7 (Home Health Certification and
Treatment Plan for H.N.); CMS Ex. 8 (Home Health Certification and Treatment Plan for
B.W.); CMS Ex. 15 (Home Health Certification and Treatment Plan for J.L.). The only
evidence Petitioner presents suggesting why it claimed that Dr. B.I. was the certifying
physician for beneficiaries she did not treat is that:

The independent biller hired by [Petitioner] billed under the wrong [NPI]
. .. The independent biller made errors in the billing by confusing some of
the other doctor’s patients with [Dr. B.I.].

P. Ex. 11, at 1 (Helen Ujari’s affidavit). However, it is home health agencies’
responsibility to “take the necessary steps to ensure that they are billing appropriately for
services furnished to Medicare beneficiaries.” See 73 Fed. Reg. 36,448, 36,455 (June 27,
2008).° The Departmental Appeals Board concluded:

Medicare suppliers and providers certify that they are responsible for the
accuracy of their claims for reimbursement, and the regulation contains no
exception for improper claims prepared and submitted by billing agents,
which is consistent with the preamble stating that providers and suppliers
are responsible for claims submitted on their behalf .... Petitioner’s
position, if adopted, would effectively shield a supplier from any
consequences for the submission of an unlimited number of improper
claims on his behalf, so long as he could point to an agreement with a
billing agent, who is not a party to the supplier’s Medicare agreement, to
submit the claims. Petitioner’s efforts to assign blame for the improper
billing to his billing agent . . . do not relieve him of his responsibility for
the improper claims or bar CMS from revoking his billing privileges.

Louis J. Gaefke, D.P.M., DAB No. 2554, at 6 (2013).

The CMS 855A enrollment application signed on behalf of Petitioner placed Petitioner on
notice that submitting claims with reckless disregard for their truth or falsity could lead to
revocation of its enrollment and billing privileges. Simply relying on a billing agent
without checking that the claims filed are correct could clearly lead to the submission of
incorrect and invalid claims. Petitioner’s failure to assure that the claims it submitted
were correct persuades me that Petitioner submitted claims with reckless disregard for the
truth or falsity of the physician certification in at least four cases.°

> At least three instances of filing a claim for services that could not have been furnished
to a specific individual on the date of service may constitute a “pattern of improper
billing,” which could have constituted a separate basis for revocation. 42 C.F.R.

§ 424.535(a)(8); 73 Fed. Reg. 36,448, 36,455 (June 27, 2008).

® Ina separate and independent decision issued on the same date as this decision, I
upheld CMS’s revocation of another home health agency also finding its owner, Obinna
Ujari, filed improper claims based on Dr. B.I.’s physician certifications which
undisputedly never occurred. See Oakwest Healthcare Services, Inc., DAB CR3658
(2015).
Accordingly, I find that Petitioner’s evidence showing that it submitted invalid claims
due to invalid physician certifications for four Medicare beneficiaries, whether or not due
to its billing agent’s error, supports CMS’s revocation of its enrollment and billing
privileges.

/s/
Joseph Grow
Administrative Law Judge

